Citation Nr: 9916505	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-27 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
rating for lumbosacral strain, currently rated as 40 percent 
disabling.

2.  Entitlement to the assignment of a higher disability 
rating for the residuals of a left ankle fracture, currently 
rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
bronchitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in September 
1992 and May 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The September 
1992 rating decision granted service connection for 
lumbosacral strain, for the residuals of a left ankle 
fracture, and for bronchitis, assigning 20 percent, 10 
percent, and zero percent disability evaluations, 
respectively.  The May 1995 rating decision increased the 
evaluation for bronchitis to 10 percent.

During the pendency of the appeal, pursuant to a July 1995 
hearing officer's decision, the veteran's disability rating 
for lumbosacral strain was increased to 40 percent.  Inasmuch 
as there is no indication that the veteran has withdrawn his 
appeal for the assignment of a higher disability rating for 
lumbosacral strain, and in light of the fact that he 
thereafter expressed dissatisfaction with this determination 
and that the maximum schedular disability rating has not been 
assigned to date, his appeal continues.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required prior to further Board review of 
the veteran's claim.  The Board notes that relevant medical 
records were associated with his claims folder prior to its 
transfer from the RO to the Board and the February 1999 
certification of appeal, and subsequent to the RO's last 
rating action of record, a July 1997 supplemental statement 
of the case/hearing officer Decision.  This additional 
evidence, which includes four VA examination reports dated in 
October 1997, November 1997, January 1998, and August 1998, 
respectively, as well as various VA treatment records 
subsequent to July 1997, are relevant to the veteran's appeal 
concerning his bronchitis, lumbosacral strain, and residuals 
of a left ankle fracture.  The record does not reflect that 
this additional evidence has been considered by the RO, nor 
that a waiver of such consideration has been received.

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain any additional 
pertinent medical records that may have 
been produced by VA since the time that 
the claims file was forwarded to the 
Board.

2.  The veteran should be afforded the 
opportunity to submit any additional 
medical evidence he may have obtained 
since the time that his claims file was 
forwarded to the Board.

3.  After obtaining any additional 
relevant evidence, the RO should review 
all evidence that has been associated 
with the claims file since the issuance 
of the July 1997 hearing officer 
decision, together with the evidence 
previously of record, and readjudicate 
the claims.  If the decision remains 
unfavorable to the veteran, he should be 
provided a supplemental statement of the 
case and a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The purpose of this REMAND is to accord the appellant due 
process of law.  The Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the case.  The 
veteran is free to submit any additional evidence he wishes 
to have considered in connection with his current appeal; 
however, he is not obligated to act until further notified by 
the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










